DETAILED ACTION                                                                                                                                                                                                   Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
	The prosecution is re-open and another final rejection is made using Ben-Shmuel (US 2009/0057302).

Response to Arguments
Applicant’s arguments are moot in view of a new rejection with Ben-Shmuel (US 2009/0057302).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-13, 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torngren (US 6,884,979) in view of Ben-Shmuel (US 2009/0057302).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 1, Torngren teaches
A microwave heating apparatus (Method and apparatus for uniform heating in a microwave oven; title, Fig. 1a

    PNG
    media_image1.png
    416
    434
    media_image1.png
    Greyscale
 ) comprising:

a cavity (the cavity 15; C5:8, Fig. 1a) adapted to receive a load (a load (not shown); C5:22) to be heated; 

(one or more microwave generators (microwave sources) having a variable emission frequency; C11:17-18 [and] The generator 10; C5:9) generating microwaves (the EM waves from “one or more microwave generators (microwave sources) having a variable emission frequency”; C11:17-18 [and] The generator 10; C5:9) within a frequency bandwidth (the frequency range 2.4-2.5 GHz; C2:13);

a plurality (a plurality, four; C5:6-7) of feeding ports (a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1a) connected to the at least one microwave source and the cavity for feeding the microwaves (the microwaves that are emitted from a solid-state based generator; C2:26-27) to the cavity;

a measuring unit (detectors 22; C5:49 [of] microwave power which is reflected from at least one feeding port; C5:51-52) configured to measure (a measurement, by means of detectors 22; C5:49), within a frequency range (each dynamic range of “detectors 22”; C5:49) 
the frequency bandwidth (the frequency range 2.4-2.5 GHz; C2:13), a power (microwave power; C5:50-51) of microwaves (microwave power which is reflected from at least one feeding port; C5:50-51) reflected back to the at least one microwave source for each one (feeding of only one predetermined mode from each feeding port; C5:28-29) of at least part (each feeding port; C5:28-29) of the plurality of feeding ports; and

a control unit (a control unit 18; C5:13, Fig. 1a) operatively connected to the measuring unit and configured to select at least one frequency (at least one of the EM waves from “one or more microwave generators (microwave sources) having a variable emission frequency”; C11:17-18 [and] The generator 10; C5:9) within the frequency range and at least one (one or more microwave generators (microwave sources) having a variable emission frequency; C11:17-18) of the plurality of feeding ports based on the measured power of the reflected microwaves in order to feed the microwaves to the cavity via the at least one selected feeding port (one of “a plurality of feeding ports 12 (in the shown example, four)”; C5:6-7, Fig. 1a [except] “a feeding port that is not used at the moment and preferably short-circuited”; C2:39-40) during operation of the microwave heating apparatus at the at least one frequency.

	Torngren discloses “a frequency range” and “the frequency bandwidth” as mapped above, but is silent regarding
a frequency range smaller than the frequency bandwidth

However, Ben-Shmuel discloses, in the technical field for “heating a load (`object`) such as food in a resonant cavity by RF radiation (e.g. a microwave oven).” (P7:2-4, Fig. 1

    PNG
    media_image2.png
    876
    569
    media_image2.png
    Greyscale
), 

a frequency range (a frequency band comprises frequencies of about 1 MHz; P161:1-2) smaller than the frequency bandwidth (a range of several hundreds MHz, for example, about 200 MHz up to about 3 GHz; P160:2-5)

	The advantage of using Ben Shmuel’s plurality of sweeping bandwidths comprising frequencies of about 1 MHz narrower than a microwave bandwidth between about 200 MHz up to about 3 GHz is not only to maximize the absorption of the radiated microwave energy by a food in the microwave cavity and minimize the reflected microwave energy from the food (Paragraph 5, lines 1-9), but also increase the efficiency of the microwave heating and reduce the time duration to microwave heat the food.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Torngren with Ben Shmuel by replacing Torngren’s dynamic ranges of “detectors 22” with Ben Shmuel’s plurality of sweeping bandwidths comprising frequencies of about 1 MHz narrower than a microwave bandwidth between about 200 MHz up to about 3 GHz in order not only to maximize the absorption of the radiated microwave energy by a food in the microwave cavity and minimize the reflected microwave energy from the food, but also increase the efficiency of the microwave heating and reduce the time duration to microwave heat the food.

Regarding claim 2, Torngren in view of Ben Shmuel discloses
the control unit (Torngren: a control unit 18; C5:13, Fig. 1a) is further configured to select (Torngren: associate from “the feeding ports via a switch 16 associated with a respective feeding port. These switches can, while being controlled by a control unit 18”; C5:10-13) the at least one (Torngren: one of “a plurality of feeding ports 12 (in the shown example, four)”; C5:6-7, Fig. 1a [except] “a feeding port that is not used at the moment and preferably short-circuited”; C2:39-40) of the feeding ports (Torngren: a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1a) for which a ratio (Torngren: the largest possible ratio of available microwave power; C11:14-16) between the power (Torngren: the microwaves that are emitted from a solid-state based generator; C2:26-27) emitted from the microwave source (Torngren: one or more microwave generators ( microwave sources) having a variable emission frequency; C11:17-18 [and] The generator 10; C5:9) and the measured power (Torngren: measuring the power that is reflected from the feeding port; C10:50-51) of the reflected microwaves (Torngren: the total reflected power from the cavity; C11:13) is above {the largest possible ratio of available microwave power thus being used for heating of the load placed in the cavity; C11:13-16 wherein the ratio of (power being used for heating of the load) [divided by] (the total reflected power from the cavity is reduced to a minimum; C11:13-14) is very large above “a limiting value”}  a threshold (Torngren: a limiting value; C10:65) for the at least one frequency (Torngren: the emission frequency; C5:34-35).

Regarding claim 3, Torngren in view of Ben Shmuel discloses
the feeding ports (Torngren: a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1a) are arranged to feed the microwaves (Torngren: the microwaves that are emitted from a solid-state based generator; C2:26-27) at different locations (Torngren: one “12” on the left wall and three “12” on the ceiling wall among four “12”; C5:6-7, Fig. 1a [and] “different locations; C11:47) of the cavity (Torngren: the cavity 15; C5:8, Fig. 1a).

Regarding claim 5, Torngren in view of Ben Shmuel discloses
the control unit (Torngren: a control unit 18; C5:13, Fig. 1a) is configured to select a group (Torngren: one group of “a plurality of feeding ports 12 (in the shown example, four)”; C5:6-7, Fig. 1A) of feeding ports (Torngren: a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1A) for which respective measured powers (Torngren: measuring the microwave power that is reflected from each feeding port; C5:16-17) of the reflected microwaves (Torngren: the microwave power that is reflected from each feeding port; C5:16-17) are below (Torngren: a minimum; C11:14) a threshold (Torngren: a limiting value; C10:65) in a common frequency sub-range (Torngren: the frequency band of one microwave of the “microwaves within a frequency range, which is a common frequency range”; C2:5 [within] a frequency range; C2:5 [and] the frequency range 2.4-2.5 GHz; C2:13) of said frequency range (Torngren: a frequency range; C2:5 [and] the frequency range 2.4-2.5 GHz; C2:13).

Regarding claim 6, Torngren in view of Ben Shmuel discloses
(Torngren: one or more microwave generators (microwave sources) having a variable emission frequency; C11:17-18), each (Torngren: a respective feeding port; C5:12-13) of the plurality of microwave sources being connected to the at least one feeding port (Torngren: one of “a plurality of feeding ports 12 (in the shown example, four)”; C5:6-7, Fig. 1A).

Regarding claim 7, Torngren in view of Ben Shmuel discloses
the control unit (Torngren: a control unit 18; C5:13, Fig. 1a) is configured to select the at least one (Torngren: one of “a plurality of feeding ports 12 (in the shown example, four)”; C5:6-7, Fig. 1a [except] “a feeding port that is not used at the moment and preferably short-circuited”; C2:39-40) of the plurality of feeding ports (Torngren: a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1a), and the frequency (Torngren: the emission frequency; C5:34-35) of the frequency range (Torngren: a frequency range; C2:5), providing the highest ratio (Torngren: the largest possible ratio of available microwave power; C11:14-16 [divided by] the total reflected power from the cavity is reduced to a minimum; C11:13-14) between the power (Torngren: the microwave power that is emitted by the microwave source being directed to the intended feeding ports by means of passive components, such as directional couplers and/or circulators; claim 10:4-7) emitted from the at least one microwave source (Torngren: one or more microwave generators ( microwave sources) having a variable emission frequency; C11:17-18 [and] The generator 10; C5:9) and the measured power (Torngren: measuring the microwave power that is reflected from each feeding port; C5:16-17) of the reflected microwaves.

Regarding claim 8, Torngren in view of Ben Shmuel discloses
said control unit (Torngren: a control unit 18; C5:13, Fig. 1a) is adapted to: 
select at least two feeding ports (Torngren: three “feeding ports 12” on the ceiling [among] a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1A), or at least two sets (Torngren: one on the left vertical wall and three on the ceiling; Fig. 1a) of feeding ports, for which the measured powers (Torngren: measuring the microwave power that is reflected from each feeding port; C5:16-17 [out of] the ) of the reflected microwaves are below (Torngren: the total absorbed power of “the predetermined mode”; C5:30-31  [divided by] total power of “a large amount of reflection takes place”; C11:4 [of the other] modes in the cavity of a microwave oven; C5:57-58 is also a minimum; C11:14) a threshold (Torngren: a limiting value; C10:65) in two different subranges (Torngren: the frequency band of the predetermined mode; C5:30-31 [and the frequency bands of the other] modes in the cavity of a microwave oven; C5:57-58 are also two different frequency bands wherein “the predetermined mode” is the fundamental frequency of a frequency generator having the nth higher harmonics of the electromagnetic (EM) waves and “the modes in the cavity” are the rest of the higher order frequency bands called “nth higher order harmonics” of the EM waves and additionally each fundamental frequency from two different frequency generators  produces resonant-coupling of two frequencies fundamental frequencies f1 and f2: cos (nf1±nf2) which is the nature of the EM wave), respectively, of the frequency range (Torngren: a frequency range; C2:5); and

operate the microwave heating apparatus (Torngren: a microwave oven; title, Fig. 1a) by switching (Torngren: a switch 16 associated with a respective feeding port; C5:11-12, Fig. 1b) between at least two selected feeding ports (Torngren: any two among four “feeding ports 12”; C5:6-7, Fig. 1b

    PNG
    media_image3.png
    443
    652
    media_image3.png
    Greyscale
) or at least two selected sets of feeding ports.

Regarding claim 9, Torngren in view of Ben Shmuel discloses
(Torngren: a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1a) further comprises a set (Torngren: one set having a single “12” in the left vertical wall [and] the other set having three “12” in the ceiling; Fig. 1a) of feeding ports (Torngren: a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1A) feeding microwaves (Torngren: the microwaves that are emitted from a solid-state based generator; C2:26-27) to a specific region (Torngren: each of “two preferred arrangements of feeding ports are shown schematically”; C6:4-5, Figs.2,4) of the cavity (Torngren: the cavity 15; C5:8, Fig. 1a).

Regarding claim 10, Torngren in view of Ben Shmuel discloses
said control unit (Torngren: a control unit 18; C5:13, Fig. 1a) is adapted to select, for feeding the microwaves to the cavity (Torngren: the cavity 15; C5:8, Fig. 1a) during operation of the microwave heating apparatus, at least one feeding port (Torngren: the feeding ports via a switch 16 associated with a respective feeding port. These switches can, while being controlled by a control unit 18; C5:10-13) or set of feeding ports (Torngren: a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1A) from the plurality of feeding ports (Torngren: a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1A) based upon input data (Torngren: a number of aspects which have to be considered; C1:14) relating to the load (Torngren: a load (not shown); C5:22) or a preselected cooking program (one of the six buttons on the oven in Fig. 1a having “a control unit 18” satisfying “the desire to obtain uniform heating of the food at the same time as a maximum amount of available microwave power is absorbed in the food with a view to achieving a satisfactory degree of efficiency”; C1:16-20 for each “food”; C1:13).

Regarding claim 11, Torngren in view of Ben Shmuel discloses 
the control unit (Torngren: a control unit 18; C5:13, Fig. 1a) is configured to determine (Torngren: by means of calculations, find; C12:18-19 [and] “the feeding ports via a switch 16 associated with a respective feeding port. These switches can, while being controlled by a control unit 18”; C5:10-13), based on input data (Torngren: a number of aspects which have to be considered; C1:14) relating to the load (Torngren: a load (not shown); C5:22) or a preselected cooking program, the part (Torngren: a wide range of possibilities of combining the location of the feeding ports; C12:19-21) of the plurality of feeding (Torngren: a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1A) for which the measuring unit (Torngren: detectors 22; C5:49) is to measure the power (Torngren: measuring the microwave power that is reflected from each feeding port; C5:16-17) of the reflected microwaves.

Regarding claim 12, Torngren in view of Ben Shmuel discloses
said at least one microwave source (Torngren: one or more microwave generators ( microwave sources) having a variable emission frequency; C11:17-18 [and] The generator 10; C5:9) is a frequency controllable (Torngren: FIG. 15 schematically shows how microwave feeding can be controlled between three different feeding ports; C4:54-55, Fig. 15 wherein Fig. 15 is the same embodiment as Fig. 1a) microwave generator (Torngren: one or more microwave generators (microwave sources) having a variable emission frequency; C11:17-18 [and] The generator 10; C5:9).

Regarding claim 13, Torngren in view of Ben Shmuel discloses
the microwave heating apparatus (Torngren: a microwave oven; title, Fig. 1a) is configured to feed the microwave (Torngren: the microwaves that are emitted from a solid-state based generator; C2:26-27) to the cavity  (Torngren: the cavity 15; C5:8, Fig. 1a) only via the at least one selected feeding port (Torngren: the feeding port 12 on the left vertical wall in Fig. 1a [among] a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1A) during operation at the at least one frequency (Torngren: the emission frequency; C5:34-35).

Regarding claim 14, Torngren discloses
A microwave heating apparatus (Method and apparatus for uniform heating in a microwave oven; title, Fig. 1a 

    PNG
    media_image1.png
    416
    434
    media_image1.png
    Greyscale
 ) comprising: 

a cavity (the cavity 15; C5:8, Fig. 1a) adapted to receive a load (a load (not shown); C5:22) to be heated;

at least one microwave source (one or more microwave generators (microwave sources) having a variable emission frequency; C11:17-18 [and] The generator 10; C5:9) generating microwaves (the EM waves from “one or more microwave generators (microwave sources) having a variable emission frequency”; C11:17-18 [and] The generator 10; C5:9) within a supplied frequency range (the frequency range 2.4-2.5 GHz; C2:13);

a plurality (a plurality, four; C5:6-7) of feeding ports (a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1a) connected to the at least one microwave source and the cavity for feeding the microwaves to the cavity;

a measuring unit (detectors 22; C5:49) configured to measure, within a frequency range (each dynamic range of “detectors 22”; C5:49) 
the supplied frequency range (the frequency range 2.4-2.5 GHz; C2:13), a power  (microwave power; C5:50-51) of microwaves (microwave power which is reflected from at least one feeding port; C5:50-51) reflected back to the at least one microwave source for each one (feeding of only one predetermined mode from each feeding port; C5:28-29) of at least a part (each feeding port; C5:28-29) of the plurality of feeding ports; and 

a control unit (a control unit 18; C5:13, Fig. 1a) operatively connected to the measuring unit and including a processor (a computing device/software of “a control unit 18” to “Calculate a first average temperature tA by averaging the measurement results from the sensors Ai”; C9:26-27) configured to select at least one frequency (at least one of the EM waves from “one or more microwave generators (microwave sources) having a variable emission frequency”; C11:17-18 [and] The generator 10; C5:9) within the frequency range and at least one (one or more microwave generators (microwave sources) having a variable emission frequency; C11:17-18) of the plurality of feeding ports based on the measured power of the reflected microwaves in order to feed the microwaves to the cavity via the at least one selected feeding port (one of “a plurality of feeding ports 12 (in the shown example, four)”; C5:6-7, Fig. 1a [except] “a feeding port that is not used at the moment and preferably short-circuited”; C2:39-40) during operation of the microwave heating apparatus at the at least one frequency.

	Torngren discloses “a frequency range” and “the supplied frequency range” as mapped above, but is silent regarding
a frequency range smaller than the supplied frequency range

	Torngren discloses “a frequency range” and “the frequency bandwidth” as mapped above, but is silent regarding
a frequency range smaller than the frequency bandwidth

However, Ben-Shmuel discloses, in the technical field for “heating a load (`object`) such as food in a resonant cavity by RF radiation (e.g. a microwave oven).” (P7:2-4, Fig. 1

    PNG
    media_image2.png
    876
    569
    media_image2.png
    Greyscale
), 

a frequency range (a frequency band comprises frequencies of about 1 MHz; P161:1-2) smaller than the frequency bandwidth (a range of several hundreds MHz, for example, about 200 MHz up to about 3 GHz; P160:2-5)

	The advantage of using Ben Shmuel’s plurality of sweeping bandwidths comprising frequencies of about 1 MHz narrower than a microwave bandwidth between about 200 MHz up to about 3 GHz is not 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Torngren with Ben Shmuel by replacing Torngren’s dynamic ranges of “detectors 22” with Ben Shmuel’s plurality of sweeping bandwidths comprising frequencies of about 1 MHz narrower than a microwave bandwidth between about 200 MHz up to about 3 GHz in order not only to maximize the absorption of the radiated microwave energy by a food in the microwave cavity and minimize the reflected microwave energy from the food, but also increase the efficiency of the microwave heating and reduce the time duration to microwave heat the food.

Regarding claim 15, Torngren in view of Ben Shmuel discloses
the processor (Torngren: a computing device/software of “a control unit 18” to “Calculate a first average temperature tA by averaging the measurement results from the sensors Ai”; C9:26-27) is further configured to select the at least one (Torngren: one of “a plurality of feeding ports 12 (in the shown example, four)”; C5:6-7, Fig. 1a [except] “a feeding port that is not used at the moment and preferably short-circuited”; C2:39-40) of the feeding ports (Torngren: a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1a) for which a ratio (Torngren: the largest possible ratio of available microwave power; C11:14-16) between the power (Torngren: the microwaves that are emitted from a solid-state based generator; C2:26-27) emitted from the microwave source (Torngren: one or more microwave generators ( microwave sources) having a variable emission frequency; C11:17-18 [and] The generator 10; C5:9) and the measured power (Torngren: measuring the power that is reflected from the feeding port; C10:50-51) of the reflected microwaves (Torngren: the total reflected power from the cavity; C11:13) is above a threshold (Torngren: a limiting value; C10:65) for the at least one frequency (Torngren: the emission frequency; C5:34-35).

Regarding claim 16, Torngren in view of Ben Shmuel discloses
(Torngren: a computing device/software of “a control unit 18” to “Calculate a first average temperature tA by averaging the measurement results from the sensors Ai”; C9:26-27) is configured to determine (Torngren: by means of calculations, find; C12:18-19) the frequency range (Torngren: a wide range of possibilities of combining the location of the feeding ports and different heating patterns of the cavity mode; C12:19-21 wherein heating patterns of the cavity mode means a range of tuned frequency w.r.t. the feeding ports) for performing the power measurements (Torngren: measuring the microwave power that is reflected from each feeding port; C5:17-18) in accordance with input data (Torngren: a number of aspects which have to be considered; C1:14) relating to at least one of the load (Torngren: a load (not shown); C5:22) and a preselected cooking program (Torngren: the desire to obtain uniform heating of the food at the same time as a maximum amount of available microwave power; C1:17-18 [and] more uniform heating of a load placed in the cavity; C8:62-63).

Regarding claim 17, Torngren in view of Ben Shmuel discloses
the processor (Torngren: a computing device/software of “a control unit 18” to “Calculate a first average temperature tA by averaging the measurement results from the sensors Ai”; C9:26-27) is configured to perform power measurement (Torngren: means for measuring the microwave power that is reflected from each feeding port. The result of such a measurement is transmitted to the control unit 18 which uses the measurements to control the microwave feeding to suitable feeding ports.; C5:15-18) sequentially across a sub-range (Torngren: the emission frequency of the microwave generator) of said frequency range (Torngren: the frequency range 2.4-2.5 GHz; C2:13).

Regarding claim 18, Torngren teaches
the processor (Torngren: a computing device/software of “a control unit 18” to “Calculate a first average temperature tA by averaging the measurement results from the sensors Ai”; C9:26-27) is configured to select (Torngren: use; C5:18 which means select and use) the at least one (Torngren: “suitable feeding ports” from “the control unit 18 which uses the measurements to control the microwave feeding to suitable feeding ports.”; C5:15-18) of the plurality of feeding ports (Torngren: a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1a), and the frequency (Torngren: the emission frequency of the microwave generator) of the frequency range (Torngren: the frequency range 2.4-2.5 GHz; C2:13), providing the highest ratio (Torngren: the largest possible ratio of available microwave power; C11:14-16 [divided by] the total reflected power from the cavity is reduced to a minimum; C11:13-14) between the power (Torngren: the microwave power that is emitted by the microwave source being directed to the intended feeding ports by means of passive components, such as directional couplers and/or circulators; claim 10:4-7) emitted from the at least one microwave source (Torngren: one or more microwave generators (microwave sources) having a variable emission frequency; C11:17-18 [and] The generator 10; C5:9) and the measured power (Torngren: measuring the microwave power that is reflected from each feeding port; C5:16-17) of the reflected microwaves (Torngren: the total reflected power from the cavity; C11:13).

Regarding claim 19, Torngren in view of Ben Shmuel discloses
said processor (Torngren: a computing device/software of “a control unit 18” to “Calculate a first average temperature tA by averaging the measurement results from the sensors Ai”; C9:26-27) is adapted to select (Torngren: use; C5:18 which means select and use), for feeding the microwaves (Torngren: the microwaves that are emitted from a solid-state based generator; C2:26-27) to the cavity (Torngren: the cavity 15; C5:8, Fig. 1a) during operation of the microwave heating apparatus, at least one feeding port (Torngren: the control unit 18 which uses the measurements to control the microwave feeding to suitable feeding ports.; C5:15-18) or set of feeding ports from the plurality of feeding ports (Torngren: a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1a) based upon input data (Torngren: a number of aspects which have to be considered; C1:14) relating to the load (Torngren: a load (not shown); C5:22) or a preselected cooking program.

Regarding claim 20, Torngren in view of Ben Shmuel discloses
the processor (Torngren: a computing device/software of “a control unit 18” to “Calculate a first average temperature tA by averaging the measurement results from the sensors Ai”; C9:26-27) is configured to determine  (Torngren: by means of calculations, find; C12:18-19), based on input data (Torngren: a number of aspects which have to be considered; C1:14) relating to the load (Torngren: a load (not shown); C5:22) or a preselected cooking program, the part (Torngren: “suitable feeding ports” from “the control unit 18 which uses the measurements to control the microwave feeding to suitable feeding ports.”; C5:15-18) of the plurality of feeding ports (Torngren: a plurality of feeding ports 12 (in the shown example, four); C5:6-7, Fig. 1a) for which the measuring unit (Torngren: detectors 22; C5:49) is to measure the power (Torngren: measuring the microwave power that is reflected from each feeding port; C5:16-17) of the reflected microwaves (Torngren: the total reflected power from the cavity; C11:13).


Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torngren (US 6,884,979) in view of Ben-Shmuel (US 2009/0057302) as applied to claim 1 above, and further in view of Kashimoto (US 6,137,095).

Regarding claim 4, Torngren in view of Ben Shmuel discloses
the control unit (Torngren: a control unit 18; C5:13, Fig. 1a)is configured to determine the frequency (Torngren: an essentially fixed emission frequency; Claim 15:3-4) or a specific frequency range (Torngren: the frequency range of 2.4 to 2.5 GHz; C2:13) for performing the power measurements (Torngren: a measurement, by means of detectors 22; C5:49) in accordance with input data (Torngren: a number of aspects which have to be considered; C1:14) relating to at least one of the load (Torngren: a load (not shown); C5:22) and

	Torngren discloses “the control unit” as mapped above, but Torngren in view of Ben Shmuel is silent regarding
a preselected cooking program.

	However, Kashimoto discloses, in the technical field for “Cooking device with system for controlling cooking of foods” (title, Fig. 4

    PNG
    media_image4.png
    620
    468
    media_image4.png
    Greyscale
 [of] a microwave oven; C6:8)
a preselected cooking program (a control method for each of the cooking recipes as a cooking information for controlling the heating and cooking; C6:26-28, Fig. 2).

	The advantage of using Kashimoto’s identification number of the selected recipe is to provide a cooking convenience to a user.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Torngren in view of Ben Shmuel with Kashimoto by replacing Torngren’s “desire to obtain uniform heating of the food” with Kashimoto’s identification number of the selected recipe in order to provide a cooking convenience to a user because both Torngren and Kashimoto want to cook a variety of foods having a variety of food ingredients and sizes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nordh (US-2010/0155392).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GYOUNGHYUN BAE/Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761